UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 5, 2012 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) Federal 0-50970 42-1597948 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 40 Main Street, Putnam, Connecticut (Address of principal executive offices) (Zip Code) (860) 928-6501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 5, 2012, the Board of Directors of PSB Holdings, Inc. (the “Registrant”) approved an amendment to Article III, Section 2 of the Registrant’s Bylaws changing the number of members of the Board of Directors from nine to eight.The Bylaws were amended in connection with the recent passing of Director Mary Patenaude, who also served as a director of the Registrant’s subsidiary, Putnam Bank, for 21 years. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Exhibit 3 Text of amendment to Bylaws SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PSB HOLDINGS, INC. Dated: September 7, 2012 By: /s/ Thomas A. Borner Thomas A. Borner President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit 3 Text of amendment to Bylaws
